Title: To Thomas Jefferson from Stephen Cathalan, Jr., 1 September 1790
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 1st. Sepber 1790

As I had hoped, that your Excy. would have returned in France and not knowing Positively your usual residence in America, I have perhaps too much postponed of Paying you my Respects.  In congratulating your Excy. on the Eminent Post of Secretary of State in Foreing Affairs, which your Country has Confered on you, in Reward of the important Services you have rendered to America, I Sincerely regret that Such Circumstances deprives me, perhaps for ever of Seeing you Again, even to have frequent opportunities of Cultivating the Friendship you honour’d me when we were not so distant; be however well Persuaded, that, I will be always ready to your Commands in whatever I may be usefull to you and to United States of America; and beg you to furnish me opportunities, directly, or by the channel of Mr. W. Short or any other Person Appointed in the Ministry of united States in France.
You may be too well advised by your Friends at Paris of the actual revolution in France, that I may give you any news on that account; you have forseen Long time ago a good Part of what happens; I am too Far of the Stage to Judge if all together Cooly considered, our nation collectively will become more happy, have they not been too Far. Time and Experience will resolve the Problem.
Meantime it will not be an Easy Matter to Submit to the Laws So much Common People, who have mistaken Licence for Genuine Liberty, when their too exalted Spirit, is intirely Corrupted; now tho’ they have Sworn at the Federation of the 14th. Last July, to Lett the free Circulation of wheats amongst the different provinces of this kingdom and to protect it, they will not allow any enportation Even from a Municipality to an other, and have threaten the exporters of hanging them.
 The appearances of the Last Crop were very Promising, but at the harvest it is not proved So in the Southern Provinces of France, and prices which had fallen in the Beggining of July Suddently fell £44.₶ to 30.₶⅌ charge have Since Rised progres[sivel]ly and are now at £40.₶ If we had not been So abbundantly provided Last winter and Spring by the Kingdoms of Naples and Sicily, the Southern Part of France would have experienced the horrors of the most dreadful Famin; we Can’t expect the Same Supplies now from those Part, their crop being but Indifferent, and as prices will go on the rise as we will advance in the Season, you may with Safety encourage Americans Merchants to Send this way wheat and flour, any quantities will meet ready and advantageous Sales at £38. to 40.₶⅌ charge the wheat and 40.₶ to 42₶⅌ B[arr]el the Superfine Flour.

We have yet about 800 hhd. Tobacco unsold, the prices are from £30.₶ to 33.₶⅌ ql. Marc Wheights; it appears by the repport of the commit_of Finances, that this article will be no more a Farm, and the Cultivation in our own Lands allowed, but it will require time before a quantity may be reapped, and I find that American Tobacco will become to a Lower price and of a Better quality; and delivered of the Farmer’s, it will become a Large Branch of Trade between our two Nations, as soon as it will be decretted and sanctionned.
 I have a Large Parcel on hand of American Beef and Pork, that article being landed here, on account of the Gabelle, could be exported only to our west Indies, without Paying a duty of 3.₶⅌ ql. Marc Brut, but as well for others foreing Places, or the Consumption of our vessels or this of this and neighbouring Places, this duty ought to be Paid, I received orders in the Last Month, (as I could not Sale Such parcel on account of that duty,) to Send it to Cadix, but that duty being asked to me, I have made a Petition to the National assembly and Ministry, Subscribed by other Merchants and our Board of Trade, and hope very Soon that the duty will be taken off.
Till now Mr. Barclay has paid to me nothing of the Large Sum he owes me, and proposes me 25⅌ ct. only on the Capital, the 7 years of Interest Lost for me, other wise he Says, he will declare him self a Bankrupt, I will consent to an abbattment to finish with him, but not to such Bad Conditions, better have been offered to Messrs. P. & W. French & Nephew, Bordeaux, who have acted rigorously with him, when, I rely’d on his word of honor, that he would pay me in full. I writte by this Same opportunity to Messrs. Willing Morris & Swanwick my attorneys, to Settle with him in receiving in ready money 25⅌ ct. and others 25⅌ ct. in a Short time under a Good Quaranty; I beg you to Speak to Mr. Barclay in my Favor, and if he will prevent the Bankrupt, what I ask is very reasonable; I am in a great need of that money Since the heavy losses I have Suffered in the American Trade.
By the report of M. Mirabeau we will Sustain our pact of Late of Family but now national Pact, with Spain, and 30 Mens Warr will be put into Commission to prevent England to be intirely despots at Sea.
I am intirely at your Service and to that of United States of America, and to any of your Friends who will Command me; all  my Family present you their Respects and I am very respectfully Sir of your Excellency the most obedt. humb. Servt.,

Stephen Cathalan Junr.

